ALLOWANCE
Claims 1-4, 6-11, 13-16, 23-24, and 26-29 are allowed.

Response to Amendments
Applicant’s amendments filed on 02/02/2022 have been fully considered by the examiner. Examiner withdraws objections to claim 21 for informalities.

Response to Arguments
Argument 1, Applicant argues that the combination of Hammer, Naglost, and Glasser do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims with the addition of the Examiner's Amendment has placed independent claim 1 and its dependent claims 2-4, 6-7, 23-24, independent claim 8 and its dependent claims 9-11, 13-14, 26-27, and independent claim 15 and its dependent claims 28-29, in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Drexel Feeling on 03/02/2022.

Please replace claim 1 with: A selection system for use with a cloud-based computing system that provides computing services to multiple tenants using common computer hardware and software, the selection system comprising:
a change management database (DB) that includes a plurality of configuration items (CIs) arranged in a hierarchy, wherein each CI represents a hardware or service module within infrastructure of the cloud-based computing system on which a plurality of different service owners can implement changes; and
a controller configured to control access to a hardware or software service module for change implementation by allowing a first service owner of the plurality of service owners to implement changes to the hardware or software service module while forbidding a second service owner from simultaneously implementing changes to the hardware or software service module, to control access the controller is configured to:
provide a user interface (UI) for use with a user computing device, the UI comprising a configuration item (CI) search component, a CI hierarchy display component, and a CI lock display component;
cause a plurality of CIs from the DB to be displayed in hierarchical order in the CI hierarchy display component, including a top level of the hierarchy, an expansion widget for each displayed CI that is in a hierarchical path of a lower level CI wherein each expansion widget when selected causes the next level of CIs in the hierarchy below the CI associated with the expansion widget to be displayed within the CI display component and when unselected prevents the next level of CIs below the CI associated with the expansion widget from being displayed, and a CI selection widget in the CI hierarchy display component for each displayed CI 
permit a plurality of CI selection widgets to simultaneously be in a selected state;
receive a selection of a plurality of CI selection widgets from a user computing device of the first service owner;
cause a visual indication to be simultaneously displayed in each of the plurality of selected CI selection widgets that indicates that the plurality of CIs associated with the plurality of selected CI selection widgets have been selected; 
cause an identifier for each of the plurality of CIs associated with the plurality of selected CI selection widgets to be simultaneously displayed in the CI lock display component; and
request that a lock status be placed on each of the plurality of CIs identified in the CI lock display component, wherein when a CI identified in the CI lock display component is accessed in a second UI by a second service owner, a notification is provided via the second UI that the CI identified in the CI lock display component is in a locked state;
wherein access to the hardware or software service module for change implementation is controlled by allowing the first service owner of the plurality of service owners to implement changes to the hardware or software service module while forbidding through a lock indication the second service owner from simultaneously implementing changes to the hardware or software service module.

Please replace claim 8 with: A processor-implemented method for use with a cloud-based computing system that provides computing services to multiple tenants using common computer hardware and software, the method comprising:
providing access to a change management database (DB) that includes a plurality of configuration items (CIs) arranged in a hierarchy, wherein each CI represents a hardware or service module within infrastructure of the cloud-based computing system on which a plurality of different service owners can implement changes;
providing, by a processor, a user interface (UI) for use with a user computing device, the UI comprising a configuration item (CI) search component, a CI hierarchy display component, and a CI lock display component;
causing, by the processor, a plurality of CIs from the DB to be displayed in hierarchical order in the CI hierarchy display component, including a top level of the hierarchy, an expansion widget for each displayed CI that is in a hierarchical path of a lower level CI wherein each expansion widget when selected causes the next level of CIs in the hierarchy below the CI associated with the expansion widget to be displayed within the CI display component and when unselected prevents the next level of CIs below the CI associated with the expansion widget from being displayed, and a CI selection widget in the CI hierarchy display component for each displayed CI wherein each CI selection widget when selected changes state to display a visual indication that indicates that the CI associated with the selected CI selection widget has been selected and causes an identifier for the CI associated with the selected CI selection widget to be displayed in the CI lock display component;
permitting a plurality of CI selection widgets to simultaneously be in a selected state;

causing, by the processor, a visual indication to be simultaneously displayed in each of the plurality of selected CI selection widgets that indicates that the plurality of CIs associated with the plurality of selected CI selection widgets have been selected; 
causing, by the processor, an identifier for each of the CIs associated with the selected plurality of CI selection widgets to be simultaneously displayed in the CI lock display component; and
requesting, by the processor, that a lock status be placed on each of the plurality of CIs identified in the CI lock display component, wherein when a CI identified in the CI lock display component is accessed in a second UI by a second service owner, a notification is provided via the second UI that the CI identified in the CI lock display component is in a locked state;
wherein access to a hardware or software service module for change implementation is controlled by allowing the first service owner of the plurality of service owners to implement changes to the hardware or software service module while forbidding through a lock indication the second service owner from simultaneously implementing changes to the hardware or software service module.

Please replace claim 15 with: Non-transitory computer readable media encoded with programming instructions configurable to cause one or more processors to perform a method for use with a cloud-based computing system that provides computing services to multiple tenants using common computer hardware and software, the method comprising:

providing a user interface (UI) for use with a user computing device, the UI comprising a configuration item (CI) search component, a CI hierarchy display component, and a CI lock display component;
causing a plurality of CIs from the DB to be displayed in hierarchical order in the CI hierarchy display component, including a top level of the hierarchy, an expansion widget for each displayed CI that is in a hierarchical path of a lower level CI wherein each expansion widget when selected causes the next level of CIs in the hierarchy below the CI associated with the expansion widget to be displayed within the CI display component and when unselected prevents the next level of CIs below the CI associated with the expansion widget from being displayed, and a CI selection widget in the CI hierarchy display component for each displayed CI wherein each CI selection widget when selected changes state to display a visual indication that indicates that the CI associated with the selected CI selection widget has been selected and causes an identifier for the CI associated with the selected CI selection widget to be displayed in the CI lock display component;
permitting a plurality of CI selection widgets to simultaneously be in a selected state;
receiving a selection of a plurality of CI selection widgets from a user computing device of a first service owner;

causing an identifier for each of the CIs associated with the selected plurality of CI selection widgets to be simultaneously displayed in the CI lock display component; and
requesting that a lock status be placed on each of the plurality of CIs identified in the CI lock display component, wherein when a CI identified in the CI lock display component is accessed in a second UI by a second service owner, a notification is provided via the second UI that the CI identified in the CI lock display component is in a locked state;
wherein access to a hardware or software service module for change implementation is controlled by allowing the first service owner of the plurality of service owners to implement changes to the hardware or software service module while forbidding through a lock indication the second service owner from simultaneously implementing changes to the hardware or software service module.

Please CANCEL claim 22 

Please replace claim 23 with: The system of claim 1, wherein the controller is configured to provide a filter widget in the user interface that when selected causes a mini-component to be displayed that includes a plurality of filter selection options wherein when one of the filter selection options is selected the controller filters search results using criteria specified by the selected filter selection option and displays the filtered search results in the configuration item hierarchy display component.

Please CANCEL claim 25 

Please replace claim 26 with: The method of claim 8, further comprising providing a filter widget in the user interface that when selected causes a mini-component to be displayed that includes a plurality of filter selection options wherein when one of the filter selection options is selected the controller filters search results using criteria specified by the selected filter selection option and displays the filtered search results in the configuration item hierarchy display component.

Please ADD claim 28: The non-transitory computer readable media of claim 15, wherein the method further comprises providing a filter widget in the user interface that when selected causes a mini-component to be displayed that includes a plurality of filter selection options wherein when one of the filter selection options is selected the controller filters search results using criteria specified by the selected filter selection option and displays the filtered search results in the configuration item hierarchy display component.

Please ADD claim 29: The non-transitory computer readable media of claim 15, wherein the method further comprises providing in the UI a select/unselect all widget having a select-all component and an unselect-all component, wherein: 
when the select-all component is selected, causing the CI selection widgets in the UI to be selected, displaying a visual indication that indicates that the CIs associated with the selected 
when the unselect-all component is selected, causing the CI selection widgets in the UI to be unselected, displaying a visual indication that indicates that the CIs associated with the unselected CI selection widgets are not selected, and causing any identifiers for the CIs associated with the unselected CI selection widgets to be removed from display in the CI lock display component.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Hammer et al. (US 2015/0199367 A1), Naglost et al. (US 2015/0033327 A1), and Glasser et al. (US 5,956,715), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art of record teaches a selection system for use with a cloud-based computing system that provides computing services to multiple tenants using common computer hardware and software, the selection system comprising: 
a change management database (DB) that includes a plurality of configuration items (CIs) arranged in a hierarchy, wherein each CI represents a hardware or service module within infrastructure of the cloud-based computing system on which a plurality of different service owners can implement changes [Hammer: Paras. 56, 171, each data object represents any file or subfile within the computing system (i.e. software, services, etc.)];
a controller configured to control access to a hardware or software service module for change implementation by allowing a first service owner of the plurality of service owners to Naglost: Fig. 2A, Paras. 62-64. control or hardware to allow a user to lock or prohibit access to one or more objects using the permission controls, while permission is denied only the user who has permission can access and modify the object], to control access the controller is configured to: 
provide a user interface (UI) for use with a user computing device [Hammer: Fig. 1, (136), Para. 46, IMS user interface; Naglost: Fig. 5, Paras. 57-58], the UI comprising a configuration item (CI) search component [Hammer: Fig. 1, (150, 153), Para. 52, search box and button; Naglost: Fig. 5, (502), Para. 57, search box], a CI hierarchy display component [Hammer: Fig. 1, (142), Para. 56, folder explorer; Naglost: Fig. 5, (501), Para. 57, hierarchy display area], and a CI lock display component [Hammer: Fig. 1, (144), Para. 61, file explorer (i.e. selection display area); Naglost: Fig. 5, (503), Para. 57, membership details display]; 
cause a plurality of CIs from the DB to be displayed in hierarchical order in the CI hierarchy display component, including a top level of the hierarchy [Hammer: Fig. 1, (154), Para. 56, top level folder (i.e. Exec1)], an expansion widget for each displayed CI that is in a hierarchical path of a lower level CI wherein each expansion widget when selected causes the next level of CIs in the hierarchy below the CI associated with the expansion widget to be displayed within the CI display component and when unselected prevents the next level of CIs below the CI associated with the expansion widget from being displayed [Hammer: Fig. 1, Para. 56, “+” “-“ icon next to hierarchy folders to indicate expansion or collapse of each folder item], and a CI selection widget for each displayed CI wherein each CI selection widget Hammer: Fig. 1, (144), Para. 61, file explorer (i.e. selection display area)]; 
receive a selection of a CI selection widget from a user computing device of the first service owner [Hammer: Fig. 1, Para. 61, user can select a folder from the folder explorer area (142)]; 
cause a visual indication to be displayed in the selected CI selection widget that indicates that the CI associated with the selected CI selection widget has been selected [Hammer: Fig. 1, (144), Para. 61, upon selection of a folder item within folder explorer area, display the selection within file explorer display area]; 
cause an identifier for the CI associated with the selected CI selection widget to be displayed in the CI lock display component [Hammer: Fig. 1, (144), Para. 61, upon selection of a folder item within folder explorer area, display the selection within file explorer display area; Naglost: Fig. 5, Paras. 57-58, upon user selection, the group or user is displayed in membership details display area]; and 
request that a change status be placed on each CI identified in the CI lock display component [Hammer: Fig. 3, (306), Paras. 72, 88, upon selection of a file within the file explorer area a menu will appear to give options for the user to modify the selected file (i.e. delete, duplicate, archive, properties), Hammer further describes a lock function so the folder/file selected cannot be deleted later; Naglost: Fig. 5, Paras. 57-58, a user can modify the permissions granted to the selected group or user (i.e. permission A, B, C, etc.); Glasser: Figs. 6B, 8A, (610, CC), Col. 8, lines 10-39 and Col. 9, lines 26-41, user can select an object (i.e. file, folder, etc.) to have an access control list]; 
wherein when a CI identified in the CI lock display component is accessed in a second UI by a second service owner, a notification is provided via the second UI that the CI identified in the CI lock display component is in a locked state [Glasser: Figs. 6B, 8A, (610, CC), Col. 8, lines 10-39 and Col. 9, lines 26-41, system can display a selected object and the users and their specific access rights within the user interface]; wherein access to the hardware or software service module for change implementation is controlled by allowing the first service owner of the plurality of service owners to implement changes to the hardware or software service module while forbidding through a lock indication the second service owner from simultaneously implementing changes to the hardware or software service module [Glasser: Figs. 6B, 8A, (610, CC), Col. 8, lines 10-39 and Col. 9, lines 26-41, the administrator can only allow read-only access (i.e. no one can make changes but administrator) to particular objects]. 

However, the prior art of record does not teach permit a plurality of CI selection widgets to simultaneously be in a selected state; receive a selection of a plurality of CI selection widgets from a user computing device of the first service owner; cause a visual indication to be simultaneously displayed in each of the plurality of selected CI selection widgets that indicates that the plurality of CIs associated with the plurality of selected CI selection widgets has have been selected; cause an identifier for each of the plurality of CIs associated with the plurality of selected CI selection widgets to be simultaneously displayed in the CI lock display component; and request that a lock status be placed on each of the plurality of CIs identified in the CI lock 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of permit a plurality of CI selection widgets to simultaneously be in a selected state; receive a selection of a plurality of CI selection widgets from a user computing device of the first service owner; cause a visual indication to be simultaneously displayed in each of the plurality of selected CI selection widgets that indicates that the plurality of CIs associated with the plurality of selected CI selection widgets has have been selected; cause an identifier for each of the plurality of CIs associated with the plurality of selected CI selection widgets to be simultaneously displayed in the CI lock display component; and request that a lock status be placed on each of the plurality of CIs identified in the CI lock display component, wherein when a CI identified in the CI lock display component is accessed in a second UI by a second service owner, a notification is provided via the second UI that the CI identified in the CI lock display component is in a locked state, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179